Title: [April 1. Wednesday. 1778.]
From: Adams, John
To: 


      April 1. Wednesday. 1778. This Morning Mr. J. C. Champage, Merchant and Broker of the Marine at Blaye, came on board to make a Visit and pay his Compliments. I learned from him that of the first Grouths of Wine, in the Province of Guienne, there are four Sorts of Grapes, bearing the names of Chateau Margeaux, Hautbrion, La Fritte and Latour.
      This Morning I took Leave of the Frigate Boston, and excepting a short Visit or two on board, before I satt out on my Journey to Paris never saw her afterwards. She was injudiciously ordered to Charleston to defend that City, which a dozen such Ships would not have been able to effect, and was taken by the English. I went up to the City of Bourdeaux with my Son and Servant, Mr. Vernon, Mr. Jesse Deane who were all my Suite, and Dr. Noel as an Interpreter, in the Pinnace. When We came up to the Town We had the good Luck to see Mr. McCreery and Major Fraser, on the Wharf. McCrery I had known in America. It had happened that I had ridden a long Journey with him. He came on board our Boat and conducted Us up to his Lodg­ings, where We dined, in the fashion of the Country. Among many other Things We had fish, and Salad, and Claret, Champaign and Mountain Wines. After Dinner Mr. Bondfield, whom I had known also in America, and who was agent at this place, invited me to a Walk. We went first to his Lodgings where We drank Tea, and then walked around the Town and went to see the new Comedy, a most splendid Building erecting for the Amusement of the Town. After this We went to the Opera, where the Scenery, dancing and Music aforded to my Curiosity a chearful and sprightly entertainment, having never seen any Thing of the kind before. Our American Theatres had not then existed even in Contemplation.
      After the Opera We returned to Mr. McCrerys Lodgings where We supped.
     